OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs.
Petitioner submitted a designating petition with a cover sheet that omitted the title of the office for which he was running. This information is required by statute (Election Law, § 6-134, subd 2), with which there must be strict compliance (see Matter of Hutson v Bass, 54 NY2d 772, 773-774). Petitioner’s failure to include the necessary information is not excused by the fact that the form he used was supplied by the local board of elections. That body is not empowered to authorize, implicitly or explicitly, noncompliance with the strictures set forth by the Legislature in section 6-134.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer and Simons concur.
Order affirmed, without costs, in a memorandum.